Citation Nr: 1537972	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for radiculopathy of the left arm, to include as secondary to service-connected disability of the lumbar spine.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to January 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In furtherance of substantiating his claims, the Veteran was provided a VA examination in May 2011.  Examination at that time reflected a history of degenerative disease of the cervical spine, with associated symptomatology of the left arm.  The examiner was asked to address whether the Veteran's cervical spine disability was the result of the service-connected low back disability, and opined that "other than a genetic predisposition to spinal degeneration, there is no causal relationship between" the two.  

In support of his claim, the Veteran has provided a May 2012 opinion from R.T., M.D.  The opinion reflects that the Veteran had been followed by this physician since at least February 2011, and his opinion that "it is probable that [the Veteran's] military service played a contributing role in the C5-6 and C6-7 discs' advanced pace of degeneration."

In December 2014, the AOJ sought a medical opinion, based upon a full review of the claims file.  The examiner was asked to address the cervical spine disability both as directly attributable to service and as secondary to the service-connected low back disability.  Based upon a review of the claims file, and noting the November 1988 complaint of neck pain with a sudden turn of the neck and Dr. T.'s opinion, the examiner ultimately rendered negative etiological opinions.  In terms of rationale, the examiner explained that there was insufficient evidence to indicate that the Veteran had a continuous neck condition since service.  Likewise she did not find that the November 1988 service record notation regarding the neck indicated that there was a traumatic event that would predispose the Veteran to cervical disc disease.  In terms of secondary service connection, she noted that there were multiple risk factors for developing DDD of the spine, including genetics, occupation, sports, etc., but did not find a consensus opinion that DDD of the lumbar spine would have a causative role in the development or aggravation of DDD of the cervical spine.  She noted a "statistical association" but that a causative role was not established.  With respect to Dr. T.'s opinion she found it lacking in rationale.  

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical examination report must contain clear conclusions with supporting data, along with a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Both Dr. T.'s opinion and the opinion of the May 2011 VA examiner suggest that the Veteran may have had pre-existing disability or disease of the cervical spine before entering service, and which was possibly aggravated therein.  Along these lines, the Board notes that a February 2004 chiropractic note reflects a history of the Veteran having apparently worn a neck brace in high school.  The VA opinions do not address this question.  

A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  

Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b) (2015), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2014); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Otherwise, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) . VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The claim of entitlement to service connection for radiculopathy of the left arm is inextricably intertwined with the claim remanded herein.  Accordingly, this claim must be deferred pending readjudication of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner that conducted the December 2014 VA examination, if available, for an addendum.  If that examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion:  After a review of the claims file, that examiner, or other health care provider, must respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a) Identify all disabilities of the cervical spine;

(i) Explain whether any identified disability/ies of the cervical spine is/are a congenital defect or disease.  In this regard, the examiner's attention is directed to Dr. T's and the May 2011 VA examiner's opinions.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

(ii)  If any assessed disability is a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the cervical spine.  Please provide a complete explanation for the opinion.

(iii)  If it is a disease or injury, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion.

(iv)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing disease or injury of the cervical spine was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All opinions must be accompanied by a complete  rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




